Citation Nr: 1040019	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-36 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board most recently addressed the case in May 2010.  In that 
decision, the Board denied entitlement to a compensable 
evaluation for service-connected psoriasis prior to February 5, 
2009, and denied entitlement to an evaluation in excess of 60 
percent for psoriasis from February 5, 2009.  The Board also 
remanded the claim of service connection for arthritis to the 
agency of original jurisdiction (AOJ) for additional development.

In October 2007, October 2009, and May 2010, the Board referred 
to the AOJ a claim of service connection for a fractured left 
leg, a claim for an increased rating for posttraumatic stress 
disorder (PTSD), and an issue concerning the validity of an 
overpayment and waiver of an overpayment, and a claim for 
reimbursement of medical expenses.  Thus far, it still does not 
appear that any of these issues have been addressed.  
Consequently, the issues are again referred to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran does not have arthritis of any joint that is 
attributable to his active military service.




CONCLUSION OF LAW

The Veteran does not have arthritis that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a February 2005 notice letter, the Veteran was notified 
of the information and evidence needed to substantiate his claim 
of service connection for arthritis.  By a March 2006 notice 
letter, the Veteran was provided with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in July 2010, which followed the adequate notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2005 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified 
that VA was responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.  Consequently, a remand of the 
service connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Centers (VAMCs) in Battle Creek and 
Saginaw, Michigan.  The Veteran has also submitted records from 
multiple private treatment providers.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Pursuant to the Board's May 2010 remand, the Veteran 
was provided a VA examination in June 2010 in connection with his 
claim, the report of which is of record.  That examination report 
contains sufficient evidence by which to decide the claim 
regarding a possible relationship between the Veteran's arthritis 
and his military service.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The Veteran asserts that he has arthritis as a result of his 
active military service.  He maintains that multiple joints have 
been affected and that each instance of arthritis is related to 
his military service.  The Veteran states that he was exposed to 
extreme cold weather for eight days at the Battle of the Bulge 
during World War II.  Additionally, he recalls being blown off 
the wall of a bridge by a mortar attack near the Rhine River.  
The Veteran believes that either in-service event resulted in the 
development of arthritis in multiple joints.  Thus, he contends 
that service connection is warranted for arthritis.

As noted in the Board's previous decisions (October 2007, October 
2009, and May 2010) concerning the Veteran's claims, the 
circumstances of his service tend to show, and the RO has 
conceded, that the Veteran was in combat at the Battle of the 
Bulge near the Rhine River.  In June 2006, W.H.S., a fellow 
service member, stated that he was at the Battle of the Bulge 
with the Veteran and that the Veteran suffered from frozen feet 
and gangrene and that he was hospitalized for the conditions.  
Another fellow service member, R.H.P., attested to witnessing the 
mortar attack on the bridge and the Veteran's subsequent fall 
from a high ladder and treatment by medics.  Because the Veteran 
engaged in combat with the enemy, there is sufficient proof that 
the exposure to cold weather and the mortar attack on the bridge 
occurred based on his lay testimony and that of his fellow 
service members.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Although the two in-service events are established, 
a veteran who establishes in-service incurrence of an injury or 
disease through application of section 1154(b) must nonetheless 
submit sufficient evidence of a causal nexus between that in-
service event and a current disability.  See Dalton v. Nicholson, 
21 Vet. App. 23, 37 (2007).

A review of the Veteran's service treatment records is negative 
for a diagnosis of arthritis of any joint.  Two left ankle 
sprains are documented in the records.  The separation 
examination was normal in regards to the musculoskeletal system 
and no defects were noted.  Post-service treatment records first 
document arthritis many years after the Veteran's military 
service.  In June 1978, the Veteran was seen by Dr. J.C.H. for 
complaints of intermittent pain in the legs and arms.  Dr. J.C.H. 
thought the symptoms were arthritic in nature.  In July 1993, the 
Veteran was seen by Dr. K.L.G. who diagnosed the Veteran with a 
history of osteoarthritis of the cervical spine and lumbar spine.  
Dr. K.L.G. also diagnosed the Veteran with arthritis of the 
wrists.  Subsequently, the Veteran was treated for complaints of 
pain in multiple joints with diagnoses of arthritis.

In June 2010, the Veteran underwent VA examination, in part, to 
determine which joints were affected by arthritis.  Examination 
and x-ray evidence established degenerative changes or arthritis 
in both shoulders, the right elbow, both wrists, the cervical 
spine, the thoracic spine, the lumbar spine, both sacroiliac 
joints, the left hip, both knees, and both ankles.  A diagnosis 
of arthritis could not be made for the left elbow or the right 
hip.  Given these findings, the current disability element of the 
service connection claim is established for these identified 
arthritic joints.  Thus, service connection could be warranted if 
the evidence shows that the Veteran's arthritis is related to his 
active military service, including the exposure to cold weather 
or injuries from the mortar attack on the bridge.

The Veteran's treating physicians have not generally commented on 
the origin or etiology of the Veteran's arthritis.  In June 1978, 
Dr. Hall referred to an apparent general arthritic condition, but 
he did not reference the Veteran's military service.  Dr. Hall 
indicated that the only prior injury was a motor vehicle accident 
that had occurred twenty years earlier, which would be 
approximately in 1958.  In September 2002, Dr. K.L.G. (who 
diagnosed arthritis in July 1993) stated that she had followed 
the Veteran for osteoarthritis since 1992.  Dr. K.L.G. noted that 
the Veteran's symptoms predated her evaluation by approximately 
twenty years, which would be 1972.

In December 2009, the Veteran underwent VA examination in 
connection with the claim.  As noted in the May 2010 remand, the 
examination is not completely adequate for deciding the claim 
because any injury from the in-service mortar attack on the 
bridge was not taken into account by the examiner.  Nevertheless, 
the examiner did comment on the possibility of a link between any 
arthritis and the in-service exposure to cold weather.  The 
examiner stated that there is no credible medical literature that 
supports that being in the cold for a prolonged period of time 
causes degenerative arthritis years later.

Pursuant to the Board's May 2010 remand, the Veteran underwent 
additional examination in June 2010.  The examiner provided a 
diagnosis of arthritis affecting multiple joints as indicated 
previously.  The examiner reviewed the claims file, noted an 
accurate medical history, examined the Veteran, and provided an 
opinion as to the possible relationship between the Veteran's 
arthritis and his active military service.  In regards to the 
multiple arthritic joints, the examiner gave the opinion that the 
Veteran's arthritis was not caused by or a result of active 
military service.  The examiner reasoned that the Veteran was not 
treated for arthritis during military service and that the 
Veteran was able to continue a physically demanding job after 
military service in the form of construction and carpentry.  The 
examiner stated that the Veteran did not report any problems with 
the various joints after the incident involving the mortar attack 
on the bridge.  The examiner added that it is not unusual to see 
arthritis in a person the Veteran's age and that degenerative 
changes are consistent with the normal aging process and 
associated with the Veteran's physically demanding post-service 
occupation.

In regards to the left ankle specifically, the examiner noted 
that the Veteran was treated for left ankle sprains during 
military service.  However, the examiner stated that there is no 
credible medical or scientific literature that relates arthritis 
of the ankles to ankle sprains.  Additionally, the examiner noted 
that x-rays of the left ankle were negative for arthritic 
changes, even as recently as 1998.  Moreover, with respect to the 
possibility of psoriatic arthritis, the examiner determined that 
there is no evidence that the Veteran has psoriatic arthritis.  
The examiner noted that, although the Veteran was treated for a 
psoriasis-like rash during service, he has not been diagnosed 
with psoriatic arthritis, and none of the x-ray findings is 
consistent with psoriatic arthritis.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have arthritis of any joint that is 
attributable to his active military service.  The June 2010 VA 
examiner's report is probative as the examiner reviewed the 
evidence in the claims file, examined the Veteran, took x-rays of 
the relevant joints, and provided a persuasive and unequivocal 
opinion on the matter that finds support in the record.  The June 
2010 report contains the only comprehensive opinion that 
addresses the salient question as to whether the Veteran's 
arthritis is related to his military service, particularly the 
in-service incident involving the mortar attack on the bridge.  
The examiner also addressed the in-service left ankle sprains and 
the possibility of psoriatic arthritis.

The Board has considered the Veteran's contention on the matter 
but, as a lay person without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion on 
a complex medical matter-such as the etiology of a arthritis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The June 
2010 VA examiner addressed the Veteran's theory and he did not 
endorse it.  Moreover, the December 2009 VA examiner addressed 
the theory of causation of exposure to cold weather and he 
determined that it was not supported by medical literature.  None 
of the Veteran's treating physicians linked his arthritis to his 
military service.  To the extent a physician indicated that the 
Veteran had a history of symptoms of arthritis, the history was 
indicated as many years after the Veteran's military service.  
Without sufficient evidence that the Veteran has arthritis (of 
any joint) that is attributable to his active military service, 
service connection is not warranted for arthritis on a direct 
basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that there is no objective evidence arthritis 
manifested itself in any joint to a compensable degree within one 
year of the Veteran's separation from military service.  As noted 
previously, a general arthritic condition was first noted in the 
medical records in June 1978, which was over 30 years after 
service.  Additionally, July 1993 was the earliest that arthritis 
was evident based on x-ray evidence, namely of the spine and 
wrists.  Although a history of arthritis is noted in the 
Veteran's treatment records, there is no suggestion that such a 
history dates back to as early as May 1947.  Thus, service 
connection is not warranted for arthritis of any joint on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim of 
service connection for arthritis must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Service connection for arthritis is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


